
	
		IB
		Union Calendar No. 201
		111th CONGRESS
		1st Session
		H. R. 2994
		[Report No.
		  111–349]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 23, 2009
			Mr. Boucher (for
			 himself and Mr. Stearns) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			December 2, 2009
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 23, 2009
		
		
			
		
		A BILL
		To reauthorize the Satellite Home Viewer
		  Extension and Reauthorization Act of 2004, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Satellite Home Viewer Reauthorization
			 Act of 2009.
		2.Extension of
			 authoritySection 325(b) of
			 the Communications Act of 1934 (47 U.S.C. 325(b)) is amended—
			(1)in paragraph (2)(C), by
			 striking December 31, 2009 and inserting December 31,
			 2014; and
			(2)in paragraph (3)(C), by
			 striking January 1, 2010 each place it appears in clauses (ii)
			 and (iii) and inserting January 1, 2015.
			3.Significantly viewed
			 stations
			(a)In
			 generalParagraphs (1) and
			 (2) of section 340(b) of such Act (47 U.S.C. 340(b)) are amended to read as
			 follows:
				
					(1)Service limited to
				subscribers taking local-into-local serviceThis section shall apply only to
				retransmissions to subscribers of a satellite carrier who receive
				retransmissions of a signal from that satellite carrier pursuant to section
				338.
					(2)Service
				LimitationsA satellite
				carrier may retransmit to a subscriber in high definition format the signal of
				a station determined by the Commission to be significantly viewed under
				subsection (a) only if such carrier also retransmits in high definition format
				the signal of a station located in the local market of such subscriber and
				affiliated with the same network whenever such format is available from such
				station.
					.
			(b)Rulemaking
			 requiredWithin 180 days
			 after the date of the enactment of this Act, the Federal Communications
			 Commission shall take all actions necessary to promulgate a rule to implement
			 the amendments made by subsection (a).
			4.Conforming
			 amendments
			(a)Section
			 338Section 338 of the
			 Communications Act of 1934 (47 U.S.C. 338) is amended—
				(1)in subsection (a), by
			 striking (3) Effective
			 date.—No satellite and all that follows through
			 until January 1, 2002.; and
				(2)by amending subsection
			 (g) to read as follows:
					
						(g)Carriage of Local
				Stations on a Single Reception Antenna
							(1)Single reception
				antennaEach satellite
				carrier that retransmits the signals of local television broadcast stations in
				a local market shall retransmit such stations in such market so that a
				subscriber may receive such stations by means of a single reception antenna and
				associated equipment.
							(2)Additional reception
				antennaIf the carrier
				retransmits the signals of local television broadcast stations in a local
				market in high definition format, the carrier shall retransmit such signals in
				such market so that a subscriber may receive such signals by means of a single
				reception antenna and associated equipment, but such antenna and associated
				equipment may be separate from the single reception antenna and associated
				equipment used to comply with paragraph
				(1).
							.
				(b)Section
			 339Section 339 of such Act (47 U.S.C. 339) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)(B), by
			 striking Such two network stations and all that follows through
			 more than two network stations.; and
					(B)in paragraph (2)—
						(i)in the heading for
			 subparagraph (A), by striking to analog
			 signals;
						(ii)in subparagraph
			 (A)—
							(I)in the heading for clause
			 (i), by striking analog;
							(II)in clause (i)—
								(aa)by striking
			 analog each place it appears; and
								(bb)by striking October 1, 2004
			 and inserting October 1, 2009;
								(III)in the heading for clause (ii), by striking
			 analog; and
							(IV)in clause (ii)—
								(aa)by striking analog each
			 place it appears; and
								(bb)by striking
			 2004 and inserting 2009;
								(iii)by amending
			 subparagraph (B) to read as follows:
							
								(B)Rules for other
				subscribers
									(i)In
				generalIn the case of a
				subscriber of a satellite carrier who is eligible to receive the signal of a
				network station under this section (in this clause referred to as a
				distant signal), other than subscribers to whom subparagraph (A)
				applies, the following shall apply:
										(I)In a case in which the satellite carrier
				makes available to that subscriber, on January 1, 2005, the signal of a local
				network station affiliated with the same television network pursuant to section
				338, the carrier may only provide the secondary transmissions of the distant
				signal of a station affiliated with the same network to that subscriber if the
				subscriber’s satellite carrier, not later than March 1, 2005, submits to that
				television network the list and statement required by subparagraph
				(F)(i).
										(II)In a case in which the satellite carrier
				does not make available to that subscriber, on January 1, 2005, the signal of a
				local network station pursuant to section 338, the carrier may only provide the
				secondary transmissions of the distant signal of a station affiliated with the
				same network to that subscriber if—
											(aa)that subscriber seeks to
				subscribe to such distant signal before the date on which such carrier
				commences to carry pursuant to section 338 the signals of stations from the
				local market of such local network station; and
											(bb)the satellite carrier,
				within 60 days after such date, submits to each television network the list and
				statement required by subparagraph (F)(ii).
											(ii)Special
				circumstancesA subscriber of
				a satellite carrier who was lawfully receiving the distant signal of a network
				station on the day before the date of enactment of the
				Satellite Home Viewer Reauthorization Act of
				2009 may receive both such distant signal and the local signal of
				a network station affiliated with the same network until such subscriber
				chooses to no longer receive such distant signal from such
				carrier.
									;
						(iv)in subparagraph
			 (C)—
							(I)by striking analog;
							(II)in clause (i), by
			 striking the Satellite Home Viewer Extension and Reauthorization Act of
			 2004 and inserting the Satellite Home Viewer Reauthorization Act of
			 2009; and
							(III)by amending clause (ii)
			 to read as follows:
								
									(ii)either—
										(I)at the time such person
				seeks to subscribe to receive such secondary transmission, resides in a local
				market where the satellite carrier makes available to that person the signal of
				a local network station affiliated with the same television network pursuant to
				section 338, and the retransmission of such signal by such carrier can reach
				such subscriber; or
										(II)receives from the satellite carrier the
				signal of a network station affiliated with the same network that is broadcast
				by a local station in the market where the subscriber resides, but is not the
				local station’s primary video.
										;
							(v)in subparagraph
			 (D)—
							(I)by striking clauses (i),
			 (iii) through (v), (vii) through (ix), and (xi);
							(II)by redesignating clause
			 (vi) as clause (i) and transfering such clause to appear before clause
			 (ii);
							(III)by amending such clause
			 (i) (as so redesignated) to read as follows:
								
									(i)Signal
				TestingA subscriber shall be
				eligible to receive a distant signal of a distant network station affiliated
				with the same network under this section if such subscriber is determined,
				based on a test conducted in accordance with section 73.686(d) of title 47,
				Code of Federal Regulations, or any successor regulation, not to be able to
				receive a signal that exceeds the signal intensity standard in section
				73.622(e)(1) of title 47, Code of Federal
				Regulations.
									;
							(IV)in clause (ii)—
								(aa)by striking
			 digital in the heading;
								(bb)by striking
			 digital the first two places such term appears;
								(cc)by striking
			 Satellite Home Viewer Extension and Reauthorization Act of 2004
			 and inserting Satellite Home Viewer
			 Reauthorization Act of 2009; and
								(dd)by striking ,
			 whether or not such subscriber elects to subscribe to local digital
			 signals;
								(V)by inserting after clause
			 (ii) the following new clause:
								
									(iii)Time-shifting
				prohibitedIn a case in which
				the satellite carrier makes available to an eligible subscriber under this
				subparagraph the signal of a local network station pursuant to section 338, the
				carrier may only provide the distant signal of a station affiliated with the
				same network to that subscriber if, in the case of any local market in the 48
				contiguous States of the United States, the distant signal is the secondary
				transmission of a station whose prime time network programming is generally
				broadcast simultaneously with, or later than, the prime time network
				programming of the affiliate of the same network in the local
				market.
									;
				and
							(VI)by redesignating clause
			 (x) as clause (iv); and
							(vi)in subparagraph (E), by
			 striking distant analog signal or and all that follows through
			 (B), or (D)) and inserting distant signal;
						(2)in subsection (c)—
					(A)by amending paragraph (3)
			 to read as follows:
						
							(3)Establishment of
				improved predictive model and on-location testing required
								(A)Predictive
				modelWithin 180 days after
				the date of the enactment of the Satellite
				Home Viewer Reauthorization Act of 2009, the Commission shall
				take all actions necessary to develop and prescribe by rule a point-to-point
				predictive model for reliably and presumptively determining the ability of
				individual locations, through the use of a conventional, stationary, outdoor
				rooftop receiving antenna, to receive signals in accordance with the signal
				intensity standard in section 73.622(e)(1) of title 47, Code of Federal
				Regulations, including to account for the continuing operation of translator
				stations and low power television stations. In prescribing such model, the
				Commission shall rely on the Individual Location Longley-Rice model set forth
				by the Commission in CS Docket No. 98-201, as previously revised with respect
				to analog signals, and as recommended by the Commission with respect to digital
				signals in its Report to Congress in ET Docket No. 05-182, FCC 05-199 (released
				December 9, 2005). The Commission shall establish procedures for the continued
				refinement in the application of the model by the use of additional data as it
				becomes available.
								(B)On-location
				testingThe Commission shall
				issue an order completing its rulemaking proceeding in ET Docket No. 06-94
				within 180 days after the date of enactment of the
				Satellite Home Viewer Reauthorization Act of
				2009.
								(C)Study of types of
				antennas available to receive digital signals
									(i)Study
				requiredNot later than 1 year after the date of enactment of the
				Satellite Home Viewer Reauthorization Act of
				2009, the Commission shall complete a study regarding whether,
				for purposes of identifying if a household is unserved by an adequate digital
				signal under section 119(d)(10) of title 17, United States Code, the digital
				signal strength standard in section 73.622(e)(1) of title 47, Code of Federal
				Regulations, or the testing procedures in section 73.686 of title 47, Code of
				Federal Regulations, such statutes or regulations should be revised to take
				into account the types of antennas that are available to and used by
				consumers.
									(ii)Study
				considerationIn conducting the study under clause (i), the
				Commission shall consider whether to account for the fact that an antenna can
				be mounted on a roof or placed in a home and can be fixed or capable of
				rotating.
									(iii)ReportNot
				later than 1 year after the date of enactment of the
				Satellite Home Viewer Reauthorization Act of
				2009, the Commission shall submit to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Commerce,
				Science, and Transportation of the Senate a report containing—
										(I)the results of the study
				conducted under clause (i); and
										(II)recommendations, if any,
				regarding changes to be made to Federal statutes or
				regulations.
										;
				
					(B)by amending paragraph
			 (4)(A) to read as follows:
						
							(A)In
				generalIf a subscriber’s
				request for a waiver under paragraph (2) is rejected and the subscriber submits
				to the subscriber’s satellite carrier a request for a test verifying the
				subscriber’s inability to receive a signal of the signal intensity referenced
				in clause (i) of subsection (a)(2)(D), the satellite carrier and the network
				station or stations asserting that the retransmission is prohibited with
				respect to that subscriber shall select a qualified and independent person to
				conduct the test referenced in such clause. Such test shall be conducted within
				30 days after the date the subscriber submits a request for the test. If the
				written findings and conclusions of a test conducted in accordance with such
				clause demonstrate that the subscriber does not receive a signal that meets or
				exceeds the requisite signal intensity standard in such clause, the subscriber
				shall not be denied the retransmission of a signal of a network station under
				section 119 of title 17, United States
				Code.
							;
					(C)in paragraph (4)(B), by
			 striking the signal intensity and all that follows through
			 United States Code and inserting such requisite signal
			 intensity standard; and
					(D)in paragraph (4)(E), by
			 striking Grade B intensity.
					(c)Section
			 340Section 340(i) of such Act (47 U.S.C. 340(i)) is amended by
			 striking paragraph (4).
			5.Application pending
			 completion of rulemakings
			(a)In
			 generalBetween the date of
			 enactment of this Act and the adoption of rules by the Federal Communications
			 Commission pursuant to the amendments to the Communications Act of 1934 made by
			 sections 3 and 4 of this Act, the Federal Communications Commission shall
			 follow its rules and regulations promulgated pursuant to sections 338, 339, and
			 340 of the Communications Act of 1934 as in effect on the day before the date
			 of enactment of this Act.
			(b)Translator stations and
			 low power television stationsNotwithstanding subsection (a), for
			 purposes of determining whether a subscriber within the local market served by
			 a translator station or a low power television station affiliated with a
			 television network is eligible to receive distant signals under section 339 of
			 such Act, the Federal Communications Commission shall follow its rules and
			 regulations for determining such subscriber’s eligibility as in effect on the
			 day before the date of enactment of this Act until the date on which the
			 translator station or low power television station is licensed to broadcast a
			 digital signal.
			(c)DefinitionsAs
			 used in this Act:
				(1)Local market; low power
			 television station; satellite carrier; subscriber; television broadcast
			 stationThe terms local market, low power
			 television station, satellite carrier,
			 subscriber, and television broadcast station have
			 the meanings given such terms in section 338(k) of the Communications Act of
			 1934.
				(2)Network station;
			 television networkThe terms network station and
			 television network have the meanings given such terms in section
			 339(d) of such Act.
				6.Process for issuing
			 qualified carrier certificationPart I of title III of the Communications
			 Act of 1934 is amended by adding at the end the following new section:
			
				342.Process for issuing
				qualified carrier certification
					(a)CertificationThe Commission shall issue a certification
				for the purposes of section 119(g)(3)(A)(iii) of title 17, United States Code,
				if the Commission determines that—
						(1)a satellite carrier is
				providing local service pursuant to the statutory license under section 122 of
				such title in each designated market area; and
						(2)with respect to each
				designated market area in which such satellite carrier was not providing such
				local service as of the date of enactment of the
				Satellite Home Viewer Reauthorization Act of
				2009—
							(A)the satellite carrier’s
				satellite beams are designed, and predicted by the satellite manufacturer’s
				pre-launch test data, to provide a good quality satellite signal to 90 percent
				of the households in each such designated market area based on the most recent
				census data released by the United States Census Bureau; and
							(B)there is no material
				evidence that there has been a satellite or sub-system failure subsequent to
				the satellite’s launch that precludes the ability of the satellite carrier to
				satisfy the requirements of subparagraph (A).
							(b)Information
				requiredAny entity seeking
				the certification provided for in subsection (a) shall submit to the Commission
				the following information:
						(1)An affidavit stating that, to the best of
				the affiant’s knowledge, the satellite carrier provides local service in all
				designated market areas pursuant to the statutory license provided for in
				section 122 of title 17, United States Code, and listing those designated
				market areas in which local service was provided as of the date of enactment of
				the Satellite Home Viewer Reauthorization Act
				of 2009.
						(2)For each designated market area not listed
				in paragraph (1):
							(A)Identification of each such designated
				market area and the location of its local receive facility.
							(B)Data showing the number of households, and
				maps showing the geographic distribution thereof, in each such designated
				market area based on the most recent census data released by the United States
				Census Bureau.
							(C)Maps, with superimposed effective
				isotropically radiated power predictions obtained in the satellite
				manufacturer’s pre-launch tests, showing that the contours of the carrier’s
				satellite beams as designed and the geographic area that the carrier’s
				satellite beams are designed to cover are predicted to provide a good quality
				satellite signal to 90 percent of the households in such designated market area
				based on the most recent census data released by the United States Census
				Bureau.
							(D)For any satellite relied upon for
				certification under this section, an affidavit stating that, to the best of the
				affiant’s knowledge, there have been no satellite or sub-system failures
				subsequent to the satellite’s launch that would degrade the design performance
				to such a degree that a satellite transponder used to provide local service to
				any such designated market area is precluded from delivering a good quality
				satellite signal to 90 percent of the households in such designated market area
				based on the most recent census data released by the United States Census
				Bureau.
							(E)Any additional engineering, designated
				market area, or other information the Commission considers necessary to
				determine whether the Commission shall grant a certification under this
				section.
							(c)Certification
				Issuance
						(1)Public
				commentThe Commission shall provide 30 days for public comment
				on a request for certification under this section.
						(2)Deadline for
				decisionThe Commission shall grant or deny a request for
				certification within 90 days after the date on which such request is
				filed.
						(d)Subsequent
				affirmationAn entity granted
				qualified carrier status pursuant to section 119(g) of title 17, United States
				Code, shall file an affidavit with the Commission 30 months after such status
				was granted stating that, to the best of the affiant’s knowledge, it is in
				compliance with the requirements for a qualified carrier.
					(e)DefinitionsFor the purposes of this section:
						(1)Designated Market
				AreaThe term
				designated market area has the meaning given such term in
				section 122(j)(2)(C) of title 17, United States Code.
						(2)Good quality satellite
				signal
							(A)In
				generalThe term “good quality satellite signal” means—
								(i)a satellite signal whose
				power level as designed shall achieve reception and demodulation of the signal
				at an availability level of at least 99.7 percent using models of satellite
				antennas normally used by the satellite carrier’s subscribers and the same
				calculation methodology used by the satellite carrier to determine predicted
				signal availability in the top 100 designated market areas; and
								(ii)a video signal
				transmitted by satellite carrier such that, taking into account whether a
				signal is in standard definition format or high definition format, compression
				methodology, modulation, error correction, power level, and utilization of
				advances in technology that does not circumvent the intent of this section to
				provide for non-discriminatory treatment with respect to any comparable
				television broadcast station signal—
									(I)the satellite carrier
				treats all television broadcast station’s signals the same with respect to
				statistical multiplexer prioritization; and
									(II)the number of video
				signals in the relevant satellite transponder is not more than the then current
				greatest number of video signals carried on any equivalent transponder serving
				the top 100 designated market areas.
									(B)DeterminationFor
				the purposes of subparagraph (A), the top 100 designated market areas shall be
				as determined by Nielsen Media Research and published in the Nielsen Station
				Index Directory and Nielsen Station Index United States Television Household
				Estimates or any successor publication as of the date of a satellite carrier’s
				application for certification under this
				section.
							.
		7.Savings clause regarding
			 definitionsNothing in this
			 Act or the amendments made by this Act shall be construed to affect the
			 definitions of program related and primary video
			 in the Communications Act of 1934 or in any regulations promulgated pursuant to
			 such Act by the Federal Communications Commission.
		8.Savings clause regarding
			 use of non-compulsory licenses; Report
			(a)In
			 generalNothing in this Act,
			 the Communications Act of 1934, or regulations promulgated by the Federal
			 Communications Commission under this Act or the Communications Act of 1934
			 shall limit the ability of a satellite carrier to retransmit a performance or
			 display of a work pursuant to an authorization granted by the copyright owner
			 or, if within the scope of its authorization, its licensee.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Federal
			 Communications Commission shall submit to the Committee on Energy and Commerce
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report containing an analysis of—
				(1)the number of households
			 in a State that receive local broadcast stations from a station of license that
			 is located in a different State;
				(2)the extent to which
			 consumers have access to in-state broadcast programming; and
				(3)whether there are
			 alternatives to the use of designated market areas, as defined in section 122
			 of title 17, United States Code, to define local markets that would provide
			 more consumers with in-state broadcast programming.
				9.Nondiscrimination in
			 Carriage of High Definition Digital Signals of Noncommercial Educational
			 Television Stations
			(a)In
			 generalSection 338(a) of the
			 Communications Act of 1934 (47 U.S.C. 338(a)) is amended by adding at the end
			 the following new paragraph:
				
					(5)Nondiscrimination in
				Carriage of High Definition Signals of Noncommercial Educational Television
				Stations
						(A)Existing carriage of
				high definition signalsEach eligible satellite carrier
				providing, under section 122 of title 17, United States Code, any secondary
				transmissions in high definition to subscribers located within the local market
				of a television broadcast station of a primary transmission made by that
				station prior to the date of enactment of this paragraph shall carry the
				high-definition signals of qualified noncommercial educational television
				stations located within that local market in accordance with the following
				schedule:
							(i)By December 31, 2010, in
				at least 50 percent of the markets in which such satellite carrier provides
				such secondary transmissions in high definition.
							(ii)By December 31, 2011, in
				every market in which such satellite carrier provides such secondary
				transmissions in high definition.
							(B)New Initiation of
				ServiceEach eligible
				satellite carrier that initiates the provision, under section 122 of title 17,
				United States Code, of any secondary transmissions in high definition to
				subscribers located within the local market of a television broadcast station
				of a primary transmission made by that station after the date of enactment of
				this paragraph shall carry the high-definition signals of all qualified
				noncommercial educational television stations located within that local market.
						.
			(b)DefinitionsSection 338(k) of such Act (47 U.S.C.
			 338(k)) is amended—
				(1)by redesignating
			 paragraphs (2) through (8) as paragraphs (3) through (9), respectively;
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Eligible Satellite
				CarrierThe term
				eligible satellite carrier means any satellite carrier that is
				not a party to a carriage contract with a  qualified noncommercial educational
				television station, or its representative, that is in force and effect as of
				the date of enactment of this
				paragraph.
						;
				(3)by redesignating
			 paragraphs (6) through (9) (as previously redesignated) as paragraphs (7)
			 through (10), respectively; and
				(4)by inserting after paragraph (5) (as so
			 redesignated) the following new paragraph:
					
						(6)Qualified Noncommercial
				Educational Television StationThe term ‘qualified noncommercial
				educational television station’ has the meaning given such term in section
				615(l)(1) of this
				Act.
						.
				
	
		December 2, 2009
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
